DETAILED ACTION

Response to Amendment
The Amendment filed 06/21/2022 has been entered.  Claims 1-2, 4-6, 8, and 11-12 remain pending in the application.  Claim(s) 11-12  have been withdrawn.  Claim(s) 3, 7, and 9-10 have been canceled.  New claim(s) 13 has been added.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the second porous region overlaps the outer perimeter of the first curved edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 contains the limitation “wherein the second porous region overlaps the outer perimeter of the first curved edge.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein the second porous region overlaps the outer perimeter of the first curved edge.”  
Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 contains the limitation “wherein the second porous region overlaps the outer perimeter of the first curved edge”.  Claim 13 depends from claim 1.  Claim 1 contains the limitation “wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view, and the second porous region borders the outer perimeter of the second curved edge”.  The second porous region borders the outer perimeter of the second curved edge which is interior to the first curved edge.  It is unclear how the second porous region could overlap the outer perimeter of the first curved edge as it must stop at the second curve edge which is interior to the first curved edge.  
Claim 13 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 contains the limitation “wherein the second porous region overlaps the outer perimeter of the first curved edge”.  Claim 13 depends from claim 1.  Claim 1 contains the limitation “wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view, and the second porous region borders the outer perimeter of the second curved edge”.  The second porous region borders the outer perimeter of the second curved edge which is interior to the first curved edge.  The second porous region cannot overlap the outer perimeter of the first curved edge as it must stop at the second curve edge which is interior to the first curved edge.  Accordingly, claim 13 fails to include all the limitations from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-2, 4-6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20180370114 A1), in view of O'Neill et al. (US 20040191106 A1).
Regarding claims 1 and 13, due to the 112(b) rejections above, the limitations of claim 13 will be interpreted as being met if the limitations of claim 1 are met, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “a method of manufacturing an integrated porous component that has multiple layers, the method including the steps of”, as recited in the instant claim; paragraph [0001]).  Hopkins teaches “a cross section of an article with the normal of the sectioning plane in a path-tangent direction, where the article is printed according to a covering problem solution derived using unit cells on curved and scaled space with spherical geometry” (which reads upon “a curved surface”, as recited in the instant claim; paragraph [0073], see also [0128] and FIG. 21).  Hopkins teaches “to increase or decrease porosity” (which reads upon “integrated porous component”, as recited in the instant claim; paragraph [0072]).  Hopkins teaches that “printers collectively are capable of fabricating objects from a wide variety of different materials, including by way of example polymers, thermoplastics, metals, ceramics, glasses, and composite combinations of any of these” (which reads upon “metallic”, as recited in the instant claim; paragraph [0004]).  Hopkins teaches that “in a binder jetting process, a thin layer of powdered material is first deposited across the entirety of a build area” (which reads upon “layering metallic particles to provide a first layer of metallic particles”, as recited in the instant claim; paragraph [0008]).  Hopkins teaches that “powder bed fusion and laser or other sintering processes are similar to binder jetting processes in terms of powder deposition, but in these processes, an energy source melts or sinters powder particles so that a solid layer is formed either from material that resolidifies after melting, or from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “scanning a laser in a predetermined manner to irradiate the laser onto the first layer of metallic particles to repeatedly melt and cool the first layer metallic particles and provide a first base material layer having a first curved edge”, as recited in the instant claim; which reads upon “layering additional said metallic particles, on the first base material layer and on the first porous region to provide a second layer of metallic particles”, as recited in the instant claim paragraph [0009]).  Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed article, measured, by way of example, in terms of article porosity” (paragraph [0071]).  Hopkins teaches that “the unit cell is scaled down in the hatch spacing direction, accomplished by reducing the hatch spacing while holding AM track geometry parameters fixed” (paragraph [0071]; controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, laser sintering, or similar process will decrease the porosity of the printed article and the speed of print, up to a point, and then porosity may begin to increase once again” (which reads upon “scanning the laser in a predetermined manner to irradiate the laser onto an outer side of the first curved edge of the first base material layer while [controlling] a first point distance (PD1) of the laser to define laser radiation points having a predetermined first diameter (D1) and provide a first porous region; and scanning the laser in a predetermined manner to irradiate the laser onto the second layer of metallic particles to repeatedly melt and cool the second layer of metallic particles and provide a second base material layer having a second curved edge added onto the first base material layer and the first curved edge; and scanning the laser in a predetermined manner to irradiate the laser onto an outer side of the second curved edge of the second base material layer while [controlling] a second point distance (PD2) of the laser to define second laser radiation points having a predetermined second diameter (D2), the first porous region borders an outer perimeter of the first curved edge, and the second porous region borders the outer perimeter of the second curved edge”, as recited in the instant claim; paragraph [0071]).  Hopkins teaches “a laser spot size of about 63 microns” (which reads upon “D1 or D2”, as recited in the instant claim; paragraph [0108]).  Hopkins teaches a “hatch spacing of 140 µm” (paragraph [0130]; the Examiner notes that the point distance is just the distance between each point along the line of scanning; while the hatch is the distance between each point perpendicular to the line of scanning; accordingly, it would be obvious to try setting the point distance equal to the hatch distance to separate each point from the next one an equal amount in each direction).  Hopkins is silent regarding a point distance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between using a point distance greater than the diameter D1 or D2 of the laser radiation points, such as the hatch distance of 140 µm, (which reads upon “wherein the first point distance (PD1) and the second point distance (PD2) each range from 100 to 1000 µm”, as recited in the instant claim) and a point distance lesser than the diameter D1 or D2 of the laser radiation points.  One of ordinary skill in the art would have tried both choices because the primary reference is silent as to which to choose.  The Examiner notes that anytime the distance between the points is greater than the diameter of the point, the points will not overlap.  Hopkins teaches that “the positioning of the paths in layer n is halfway between that of the paths in either the prior or subsequent layer, as illustrated in FIG. 4” (which reads upon “wherein the second laser radiation points are arranged so as to not to overlap the first laser radiation points”, as recited in the instant claim; paragraph [0100] and FIG. 4).  Hopkins teaches “a laser scan speed of 1046 mm/s” (which reads upon “the scan speed is 0.1 m/s to 8 m/s”, as recited in the instant claim; paragraph [0130]; 1.046 m/s).  Hopkins teaches that “Laser Power: 252 W” (which reads upon “wherein the source power of the laser is 50W to 1KW”, as recited in the instant claim; paragraph [0195]).  
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples (curved) for evaluation, rather than any specific product.  The samples of Hopkins have a porosity that is consistent within each sample, but varying across the set of samples.  Hopkins is silent regarding scanning the laser in a predetermined manner to irradiate the laser onto an outer side of the first curved edge of the first base material layer while adjusting a first point distance (PD1) of the laser to define laser radiation points having a predetermined first diameter (D1) where PD1 is greater than D1 and provide a first porous region having pores that do not overlap one another.  Hopkins discusses controlling the overlap, which would obviously include no overlap, rather than using the terminology diameter D1 and point distance PD1, as claimed.  The concepts, however, are analogous.  
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are produced in layer-wise fashion from a laser-fusible powder that is dispensed one layer at a time, and that the powder is fused, remelted or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004]).  O'Neill teaches “a method for producing a three-dimensional porous structure particularly for use with tissue ingrowth” (paragraph [0007]).  O'Neill teaches that “after the first layer of powder has been completed, successive offset layering and remelting are continued until the porous part has been successfully completed” (which reads upon “wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view”, as recited in the instant claim; paragraph [0007]; offset layers reads on wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view).  O'Neill teaches “a structure in which the porosity may be increased as the structure is built, resulting in a graded profile in which the mechanical properties will also be reduced outwards from the core” (paragraph [0008]).  O'Neill teaches that “this will allow the formed part to be used for, among other things, medical implants and prosthesis, but yet still include a surface for tissue ingrowth” (paragraph [0008]).  O'Neill teaches that “the application of this technology can also be applied to curved surfaces such as those found in modern prosthetic devices; with refinements being made to the powder layer technique” (paragraph [0008]).  O'Neill teaches that “the article is fabricated, in the example of remelting, by using a laser and varying either the power of the laser, the layer thickness of the powder, laser beam diameter, scanning speed of the laser or overlap of the beam” (paragraph [0014]; one of ordinary sill in the art would understand that varying the overlap includes setting no overlap, which corresponds to where PD1 is greater than D1 and where PD2 is greater than D2).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone of Hopkins with a medical implant having a curved and porous surface, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the formed part to be used for, among other things, modern medical implants and prosthesis, but yet still include a surface for tissue ingrowth.  
Regarding claim 2, modified Hopkins teaches the method of claim 1 as stated above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between using a length of the curved edge of the second base material layer is a) smaller than b) larger than or c) the same as the length of the curved edge of the first base material layer with a reasonable expectation of success.  Here, one would have been motivated to choose a length of the curved edge of the second base material layer relative to the length of the curved edge of the first base material layer depending on the design of the final product.  
Regarding claim 4, modified Hopkins teaches the method of claim 1 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).
Regarding claim 5, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches that “a solid layer is formed … from material that resolidifies after melting” (which reads upon “wherein the laser has an energy that is equal to or greater than [the] complete melting energy of the metallic particles during irradiating to provide the first base material layer and during irradiating to provide the second base material layer”, as recited in the instant claim; paragraph [0009]).  O'Neill teaches that “the article is fabricated, in the example of remelting, by using a laser and varying either the power of the laser, the layer thickness of the powder, laser beam diameter, scanning speed of the laser or overlap of the beam” (which reads upon “wherein the laser has an energy that is equal to or greater than [the] complete melting energy of the metallic particles during irradiating to provide the first base material layer and during irradiating to provide the second base material layer”, as recited in the instant claims; paragraph [0014]).  
Regarding claim 6, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein the laser has energy equal to or greater than 0.2 times complete melting energy of the metallic particles within an energy range equal to or less than the complete melting energy of the metallic particles during irradiating to provide the first porous region and the second porous region”, as recited in the instant claim; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (which reads upon “wherein the laser has energy equal to or greater than 0.2 times complete melting energy of the metallic particles within an energy range equal to or less than the complete melting energy of the metallic particles during irradiating to provide the first porous region and the second porous region”, as recited in the instant claim; paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  
Regarding claim 8, modified Hopkins teaches the method of claim 1 as stated above.  Claim 8 is a bare statements of the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser travels per unit of time.  Exposure time is the length of time an area is exposed to the laser.  The faster the laser travels, the less time a given area will be exposed.  Accordingly, the limitation “the exposure time is in inverse proportion to the scanning speed of the laser” is just the definitions of the terms.  O'Neill teaches that “the line width can be related to the laser scanning speed and the laser power to provide a measure of specific density, known as the “Andrew Number”” (paragraph [0076], reproduced below).  

    PNG
    media_image1.png
    325
    307
    media_image1.png
    Greyscale

The calculation teaches that the diameter D (beam width b) (either the predetermined first diameter (D1) or the predetermined second diameter (D2)) of the laser radiation points is in proportion to source power.  The calculation teaches that the diameter D (beam width b) (either the predetermined first diameter (D1) or the predetermined second diameter (D2)) of the laser radiation points is inversely proportional to the scan speed.  Because the exposure time is in inverse proportion to the scan speed of the laser, the diameter D (beam width b) (either the predetermined first diameter (D1) or the predetermined second diameter (D2)) of the laser radiation points is in proportion to exposure time.  

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.  Applicant argues that the references are silent concerning at least, for example, the recited wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view, the first porous region borders an outer perimeter of the first curved edge, and the second porous region borders the outer perimeter of the second curved edge (remarks, page 6).  Applicant argues that in this regard O'Neill merely discloses (par. [0116]): "As described above, the process is carried out on flat baseplates that provide for easy powder delivery in successive layers of around 100 pm thickness. Control of powder layer thickness is very important if consistent surface properties are required. The application of this technology can also be applied to curved surfaces such as those found in modern prosthetic devices; with refinements being made to the powder layer technique." (remarks, page 7).  Applicant further argues that the mere mention of "can be applied to curved surfaces" as in O'Neill does not disclose or suggest amended claim l's "wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view, the first porous region borders an outer perimeter of the first curved edge, and the second porous region borders the outer perimeter of the second curved edge (remarks, page 7).  This is not found convincing because O'Neill teaches that “after the first layer of powder has been completed, successive offset layering and remelting are continued until the porous part has been successfully completed” (which reads upon “wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view”, as recited in the instant claim; paragraph [0007]; offset layers reads on wherein the first curved edge projects beyond an outer perimeter of the second curved edge in a plan view).  .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733